In an action, inter aha, to recover damages for dental malpractice, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Weiss, J), dated September 9, 2002, as granted that branch of the defendants’ motion which was for summary judgment dismissing the cause of action to recover damages for dental malpractice.
*338Ordered that the order is affirmed insofar as appealed from, with costs.
The defendants made out a prima facie case for summary-judgment by showing that the now-deceased Dr. David J. Zirlinger did not commit dental malpractice in his treatment of the plaintiff. In response thereto, the plaintiff failed to show the existence of a triable issue of fact with respect to the alleged dental malpractice, or that the doctrine of res ipsa loquitur was applicable here. Accordingly, the Supreme Court properly dismissed his cause of action alleging dental malpractice (see Alvarez v Prospect Hosp., 68 NY2d 320, 324-325 [1986]; Hardy v Lojan Realty Corp., 303 AD2d 457 [2003]; cf. States v Lourdes Hosp., 100 NY2d 208, 214 [2003]; Porter v Milhorat, 303 AD2d 736 [2003]).
The plaintiff’s remaining contentions are without merit. Florio, J.E, H. Miller, Schmidt and Crane, JJ., concur.